Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 & 8-24 are pending in the application. Claim 24 is newly added. Claim 7 has been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the Examiner what applicant is referring to as “the second channel has a first opening at the first side of the and a second opening”. It is unclear the first side of what? Claims will be examined as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2015/0296992A1 hereinafter referred to as Ghanei in view of US Patent Publication 2014/0259433A1 hereinafter referred to as Nunn. Ghanei discloses a mattress system 210 comprising a mattress 210 comprising at least one support layer 230 comprising a non-viscoelastic foam (see paragraph 0023) and at least one first channel 236, at least one electronic device 276 associated with the first channel; and a control hub 280. However does not disclose wherein the control hub is adapted for wireless bi-directional communication with a smart device to permit information regarding the status of the mattress system to be received by the smart device and control signals for the electronic device to be delivered from the smart device. 
Nunn teaches a mattress system 10, 300 comprising a mattress 12, 301comprising at least one support layer, at least one electronic device 20, 304,305,306,308; and a control hub 302 adapted for wireless bi-directional communication with a smart device 312 to permit information regarding the status of the mattress system to be received by the smart device and control signals for the electronic device to be delivered from the smart device (see paragraph 0037-0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote of Ghanei to be a smart device as taught by Nunn for the purpose of controlling the mattress system. Such a teaching is well known in the art and in general, utilizing a smart device as a controller. Such a modification would yield expected results. 
Re-claim 2
Ghanei as modified by Nunn discloses, 
wherein the electronic device is a first air movement device selected from a fan or an electrostatic air movement device, wherein the first air movement device is disposed inside a first channel 236 extending from a first side of the support layer to a second side of the support layer.
Re-claim 3
Ghanei as modified by Nunn discloses, 
wherein the mattress further comprises at least a second channel 236 extending from the first side of the support layer to the second side of the support layer, wherein the second channel has a first opening at the first side of the mattress and a second opening at the second side of the support layer; and at least a second air movement device disposed at the first opening of the second channel, the second opening of the second channel, or a first opening or a second opening of the first channel at which the first air movement device is not disposed.
Re-claim 4
Ghanei as modified by Nunn discloses, 
wherein the second air movement device is at least one of a fan or an electrostatic air movement device, wherein the second air movement device is disposed at the first opening or the second opening of the second channel.
Re-claim 5
Ghanei as modified by Nunn discloses, 
wherein the second air movement device is disposed at the first opening or the second opening of the first channel at which the first air movement device is not disposed.
Re-claim 6
Ghanei as modified by Nunn discloses, 
wherein the first air movement device is configured to impel air into the first channel and the second air movement device is configured to withdraw air from the channel at the opening of which it is disposed.
Re-claim 8
Ghanei as modified by Nunn discloses, 
wherein the mattress further comprises a comfort layer 220 disposed above the support layer.
Re-claim 9
Ghanei as modified by Nunn discloses, 
wherein the comfort layer comprises a foam.
Re-claim 10
Ghanei as modified by Nunn discloses, 
wherein the electronic device is configured to operate based on at least one of DC power, AC power, or inductive electrical power supply (see paragraph 0030).
Re-claim 11
Ghanei as modified by Nunn discloses, 
wherein the electronic device and the control hub are configured to communicate with each other by a wired connection, WiFi, or Bluetooth.
Re-claim 12
Ghanei as modified by Nunn discloses, 
a mattress assembly system, comprising: a mattress, comprising at least one support layer 220 comprising a non-viscoelastic foam and at least a first channel therein, a mattress foundation 230 disposed under the mattress; at least one electronic device 276 associated with the first channel; and a control hub 280 adapted for wireless bi-directional communication with a smart device to permit information regarding the status of the mattress system to be received by the smart device and control signals for the electronic device to be delivered from the smart device.
Re-claim 13
Ghanei as modified by Nunn discloses, 
wherein the electronic device is a first air movement device selected from a fan or an electrostatic air movement device, wherein the first air movement device is disposed inside a first channel extending from a first side of the support layer to a second side of the support layer.
Re-claim 14
Ghanei as modified by Nunn discloses, 
wherein the mattress further comprises at least a second channel extending from the first side of the mattress to the second side of the support layer, wherein the second channel has a first opening at the first side of the support layer and a second opening at the second side of the support layer; and at least a second air movement device disposed at the first opening of the second channel, the second opening of the second channel, or a first opening or a second opening of the first channel at which the first air movement device is not disposed.
Re-claim 15
Ghanei as modified by Nunn discloses, 
 wherein the second air movement device is at least one of a fan or an electrostatic air movement device, and the second air movement device is disposed at the first opening or the second opening of the second channel.
Re-claim 16
Ghanei as modified by Nunn discloses, 
 wherein the second air movement device is disposed at the first opening or the second opening of the first channel at which the first air movement device is not disposed.
Re-claim 17
Ghanei as modified by Nunn discloses, 
wherein the first air movement device is configured to impel air into the first channel and the second air movement device is configured to withdraw air from the first channel or the second channel.
Re-claim 18
Ghanei as modified by Nunn discloses, 
 wherein the electronic device is configured to operate based on at least one of DC power, AC power, or inductive electrical power supply.
Re-claim 19
Ghanei as modified by Nunn discloses, 
wherein the electronic device and the control hub are configured to communicate with each other by a wired connection, WiFi, or Bluetooth.
Re-claim 20
Ghanei as modified by Nunn discloses, 
a sensor 182 capable of sensing at least one of a temperature or a humidity.
Re-claim 21
Ghanei as modified by Nunn discloses, 
a mattress system, comprising: a mattress comprising: at least a first support layer 230 comprising a non-viscoelastic foam and at least a first channel and a second channel, wherein each channel extends from a first side of the support layer to a second side of the support layer, and each channel has a first opening at the first side of the mattress and a second opening at the second side of the support layer; at least a first fan and a second fan, wherein the first fan is disposed at the first opening or the second opening of the first channel, and the second fan is disposed at the first opening of the second channel, the second opening of the second channel, or the first opening or the second opening of the first channel at which the first fan is not disposed; at least one support member comprising a foam spring 238a, 238b, disposed within at least the first channel, wherein the at least one support member is configured to permit a flow of air therethrough or therearound; and a comfort layer disposed above the first support layer, wherein the comfort layer comprises a viscoelastic foam; at least one electronic device; and a control hub adapted for wireless bi-directional communication with a smart device to permit information regarding the status of the mattress system to be received by the smart device and control signals for the electronic device to be delivered from the smart device.
Re-claim 22
Ghanei as modified by Nunn discloses, 
wherein the first fan is configured to impel air into the first channel and the second fan is configured to withdraw air from the channel at the opening of which it is disposed. 
Re-claim 23
Ghanei as modified by Nunn discloses, 
wherein the mattress further comprises at least one support member 238 comprising a foam spring disposed within the first channel, wherein the at least one support member is configured to permit a flow of air therethrough or therearound.
Re-claim 24
Ghanei as modified by Nunn discloses, 
Wherein the smart device is adapted to receive verbal commands (see paragraph 0040) to initiate control signals being delivered to the control hub.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-24 have been considered but are moot because the new ground of rejection relies on grounds which were caused by applicant’s amendment to the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone0, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673